Exhibit 10.1

EXECUTION VERSION

EXCHANGE AGREEMENT

BY AND BETWEEN

BRIDGEWATER BANCSHARES, INC.

AND

CASTLE CREEK CAPITAL PARTNERS V, LP

DATED AS OF OCTOBER 25, 2018

 

This EXCHANGE  AGREEMENT is made and entered into as of October 25, 2018 (this
“Agreement”) by and between Bridgewater Bancshares, Inc., a Minnesota
corporation (the “Company”), and Castle Creek Capital Partners V, LP, a Delaware
limited partnership (the “Investor”).

RECITALS

A.        The Investor is, as of the date hereof, the record and beneficial
owner of 1,431,796 shares of the Company’s non-voting common stock, par value
$0.01 per share (the “Non-Voting Shares”).

B.         The Company issued the Non-Voting Shares pursuant to that certain
Securities Purchase Agreement, dated August 10, 2015, by and between the Company
and the Investor (the “Purchase Agreement”).

C.         The Company and the Investor desire to exchange (the “Non-Voting
Exchange”) all of the Non-Voting Shares owned by the Investor for an equal
number of shares of the Company’s common stock, par value $0.01 per share (the
“Common Stock” and such shares of Common Stock, the “Exchange Shares”), on the
terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties hereby agree as
follows:

ARTICLE I

 

THE CLOSING; CONDITIONS TO THE CLOSING

Section 1.1      The Closing.

(a)        The closing of the Non-Voting Exchange (the “Closing”) will take
place remotely via the electronic exchange of documents and signature pages, as
the parties may agree.





 

--------------------------------------------------------------------------------

 



The Closing shall take place on October 25, 2018;  provided,  however, that the
conditions set forth in Sections 1.1(c),  (d) and (e) shall have been satisfied
or waived, or at such other place, time and date as shall be agreed between the
Company and the Investor. The time and date on which the Closing occurs is
referred to in this Agreement as the “Closing Date.”

(b)        Subject to the fulfillment or waiver of the conditions to the Closing
in this Section 1.1, at the Closing (i) the Company will cause the transfer
agent for the Common Stock to register the Exchange Shares in the name of the
Investor and deliver reasonably satisfactory evidence of such registration to
the Investor and (ii) the Investor will deliver the certificate(s) or book-entry
shares representing the Non-Voting Shares to the Company.

(c)        The respective obligations of each of the Investor and the Company to
consummate the Non-Voting Exchange are subject to the fulfillment (or waiver by
the Company and the Investor, as applicable) prior to the Closing of the
conditions that (i) any approvals, non-objections or authorizations of all
United States and other governmental, regulatory or judicial authorities
(collectively, “Governmental Entities”) required for the consummation of the
Non-Voting Exchange shall have been obtained or made in form and substance
reasonably satisfactory to each party and shall be in full force and effect and
all waiting periods required by United States and other applicable law, if any,
shall have expired and (ii) no provision of any applicable United States or
other law and no judgment, injunction, order or decree of any Governmental
Entity shall prohibit consummation of the Non-Voting Exchange as contemplated by
this Agreement or impose material limits on the ability of any party to this
Agreement to consummate the transactions contemplated by this Agreement.

(d)        The obligation of the Investor to consummate the Non-Voting Exchange
is also subject to the fulfillment (or waiver by the Investor) at or prior to
the Closing of each of the following conditions:

(i)         (A) the representations and warranties of the Company set forth in
Article III of this Agreement shall be true and correct in all material respects
as though made on and as of the date of this Agreement and as of the Closing
Date (other than representations and warranties that by their terms speak as of
another date, which representations and warranties shall be true and correct in
all material respects as of such other date) and (B) the Company shall have
performed in all material respects all obligations required to be performed by
it under this Agreement at or prior to the Closing;

(ii)        the Investor shall have received a certificate signed on behalf of
the Company by an executive officer certifying to the effect that the conditions
set forth in Section 1.1(d)(i) have been satisfied;

(iii)      the Company shall have delivered evidence of issuance in book-entry
form of the Exchange Shares to the Investor;

(iv)       the Exchange Shares shall have been authorized for listing on the
Nasdaq Capital Market (“Nasdaq”), subject to official notice of issuance, if
required; and





2

--------------------------------------------------------------------------------

 



(v)        the issuance of the Exchange Shares will not cause the number of
shares of Common Stock owned by the Investor, taking into account the Exchange
Shares, to exceed 9.9% of the issued and outstanding shares of Common Stock.

(e)        The obligation of the Company to consummate the Non-Voting Exchange
is also subject to the satisfaction or waiver, at or prior to the Closing, of
the following conditions:

(i)         (A) the representations and warranties of Investor set forth in
Article IV of this Agreement shall be true and correct in all material respects
as though made on and as of the date of this Agreement and as of the Closing
Date (other than representations and warranties that by their terms speak as of
another date, which representations and warranties shall be true and correct in
all material respects as of such other date) and (B) covenants and obligations
of Investor to be performed or observed on or before the Closing Date under this
Agreement will have been performed or observed in all material respects; and

(ii)        the Company shall have received a certificate signed on behalf of
Investor by an executive officer or managing principal certifying to the effect
that the conditions set forth in Section 1.1(e)(i) have been satisfied.

Section 1.2     Interpretation. When a reference is made in this Agreement to
“Recitals,” “Articles,” “Sections,” “Schedules” such reference shall be to a
Recital, Article or Section of, or Schedule to, this Agreement, unless otherwise
indicated. The terms defined in the singular have a comparable meaning when used
in the plural, and vice versa. References to “herein,” “hereof,” “hereunder” and
the like refer to this Agreement as a whole and not to any particular section or
provision, unless the context requires otherwise. The headings contained in this
Agreement are for reference purposes only and are not part of this Agreement.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed followed by the words “without limitation.” No
rule of construction against the draftsperson shall be applied in connection
with the interpretation or enforcement of this Agreement, as this Agreement is
the product of negotiation between sophisticated parties advised by counsel. All
references to “$” or “dollars” mean the lawful currency of the United States of
America. Except as expressly stated in this Agreement, all references to any
statute, rule or regulation are to the statute, rule or regulation as amended,
modified, supplemented or replaced from time to time (and, in the case of
statutes, include any rules and regulations promulgated under the statute) and
to any section of any statute, rule or regulation include any successor to the
section. References to a “business day” shall mean any day except Saturday,
Sunday and any day on which banking institutions in the State of Minnesota
generally are authorized or required by law or other governmental actions to
close.

ARTICLE II

 

NON-VOTING EXCHANGE

Section 2.1     Non-Voting Exchange. On the terms and subject to the conditions
set forth in this Agreement, upon the Closing (i) the Company agrees to issue to
the Investor, in exchange for 1,431,796 Non-Voting Shares, 1,431,796 Exchange
Shares, and (ii) the Investor agrees to deliver to the Company certificate(s) or
book-entry shares representing the Non-Voting Shares in exchange for such number
of Exchange Shares.





3

--------------------------------------------------------------------------------

 



Section 2.2      Exchange Documentation. Settlement of the Non-Voting Exchange
will take place on the Closing Date, at which time the Investor will cause
delivery of the Non-Voting Shares to the Company or its designated agent and the
Company will cause delivery of the Exchange Shares to the Investor.

Section 2.3      Securities Act Exemption. The Non-Voting Exchange is being
effected pursuant to an exemption from registration under the Securities Act of
1933 (as amended, the “Securities Act”), including but not limited to Section
3(a)(9) thereof.

Section 2.4      Status of Non-Voting Shares after Closing. The Non-Voting
Shares exchanged for the Exchange Shares pursuant to this Article II are being
reacquired by the Company and shall have the status of authorized but unissued
shares of non-voting common stock, par value $0.01 per share, of the Company
undesignated as to series and may be reissued as non-voting common stock, par
value $0.01 per share, of the Company.

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Investor as of the date hereof and as
of the Closing Date:

Section 3.1      Existence and Power.

(a)        Organization, Authority and Significant Subsidiaries. The Company is
duly organized, validly existing and in good standing under the laws of the
State of Minnesota and has all necessary power and authority to own, operate and
lease its properties and to carry on its business in all material respects as it
is being currently conducted, and except as has not, individually or in the
aggregate, had and would not reasonably be expected to have a Company Material
Adverse Effect (as defined below) has been duly qualified as a foreign
corporation for the transaction of business and is in good standing under the
laws of each other jurisdiction in which it owns or leases properties or
conducts any business so as to require such qualification; each subsidiary of
the Company that is a “significant subsidiary” within the meaning of Rule
1-02(w) of Regulation S-X under the Securities Act, including, without
limitation, Bridgewater Bank, has been duly organized and is validly existing in
good standing under the laws of its jurisdiction of organization. The articles
of incorporation and bylaws of the Company filed with the Securities and
Exchange Commission (the “SEC”) are true, complete and correct copies of such
documents as in full force and effect as of the date hereof.

(b)        Capitalization. The authorized capital stock of the Company and the
outstanding capital stock of the Company (including securities convertible into,
or exercisable or exchangeable for, capital stock of the Company) as of
September 30, 2018 is set forth on Schedule A and the only changes therein since
such date have been de minimis issuances of options to purchase Common Stock and
de minimis exercises of options to purchase Common Stock. The outstanding shares
of capital stock of the Company have been duly authorized and are validly issued
and outstanding, fully paid and non-assessable, and subject to no preemptive
rights (and were not issued in violation of any preemptive rights), and have
been issued in compliance with applicable securities laws.





4

--------------------------------------------------------------------------------

 



Section 3.2      Authorization and Enforceability.

(a)        The Company has the corporate power and authority to execute and
deliver this Agreement and to carry out its obligations hereunder, which
includes the issuance of the Exchange Shares.

(b)        The execution, delivery and performance by the Company of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary corporate action on the part of the Company,
and no further approval or authorization is required on the part of the Company.
Assuming due authorization, execution and delivery by Investor, this Agreement
is a valid and binding obligation of the Company enforceable against the Company
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity) (the “Bankruptcy
Exceptions”).

Section 3.3     Exchange Shares. The Exchange Shares have been duly and validly
authorized by all necessary action, and, when issued and delivered pursuant to
this Agreement, such Exchange Shares will be duly and validly issued and fully
paid and non-assessable free and clear of any liens or encumbrances, will not be
issued in violation of any preemptive rights, and will not subject the holder
thereof to personal liability.

Section 3.4      Non-Contravention.

(a)        The execution, delivery and performance by the Company of this
Agreement and the consummation of the transactions contemplated hereby, and
compliance by the Company with the provisions hereof, will not (i) violate,
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of, any lien, security interest, charge or encumbrance
upon any of the properties or assets of the Company or any Company subsidiary
under any of the terms, conditions or provisions of (A) its organizational
documents or (B) any note, bond, mortgage, indenture, deed of trust, license,
lease, agreement or other instrument or obligation to which the Company or any
Company subsidiary is a party or by which it or any Company subsidiary may be
bound, or to which the Company or any Company subsidiary or any of the
properties or assets of the Company or any Company subsidiary may be subject, or
(ii) subject to compliance with the statutes and regulations referred to in the
next paragraph, violate any statute, rule or regulation or any judgment, ruling,
order, writ, injunction or decree applicable to the Company or any Company
subsidiary or any of their respective properties or assets except, in the case
of clauses (i)(B) and (ii), for those occurrences that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Company
Material Adverse Effect.

(b)        Other than the filing of any current report on Form 8-K required to
be filed with the SEC, such filings and approvals as are required to be made or
obtained under any state “blue sky” laws, and such consents and approvals that
have been made or obtained, no notice to, filing with or review by, or
authorization, consent or approval of, any Governmental Entity is





5

--------------------------------------------------------------------------------

 



required to be made or obtained by the Company in connection with the
consummation by the Company of the Non-Voting Exchange except for any such
notices, filings, reviews, authorizations, consents and approvals the failure of
which to make or obtain would not, individually or in the aggregate, reasonably
be expected to have a Company Material Adverse Effect.

Section 3.5      Anti-Takeover Provisions. The board of directors of the Company
has taken all necessary action to ensure that the transactions contemplated by
this Agreement and the consummation of the transactions contemplated hereby,
will be exempt from any anti-takeover or similar provisions of the Company’s
articles of incorporation and bylaws, and any other provisions of any applicable
“moratorium,” “control share,” “fair price,” “interested stockholder” or other
anti-takeover laws and regulations of any jurisdiction.

Section 3.6      No Company Material Adverse Effect. Since December 31, 2017, no
fact, circumstance, event, change, occurrence, condition or development has
occurred that, individually or in the aggregate, has had or would reasonably be
expected to have a Company Material Adverse Effect.

Section 3.7      Offering of Securities. Neither the Company nor any person
acting on its behalf has taken any action (including any offering of any
securities of the Company under circumstances which would require the
integration of such offering with the offering of the Exchange Shares under the
Securities Act and the rules and regulations of the SEC promulgated thereunder),
which would reasonably be expected to subject the offering, issuance or sale of
the Exchange Shares to the Investor pursuant to this Agreement to the
registration requirements of the Securities Act.

Section 3.8      Brokers and Finders. No broker, finder or investment banker is
entitled to any financial advisory, brokerage, finder’s or other fee or
commission in connection with this Agreement or the transactions contemplated
hereby based upon arrangements made by or on behalf of the Company or any
Company subsidiary for which the Investor could have any liability.

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF INVESTOR

The Investor represents and warrants to the Company as of the date hereof and as
of the Closing Date:

Section 4.1     Organization; Authority. Investor is an entity, duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder. The execution, delivery and performance by
Investor of this Agreement and the consummation of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of
Investor, and no further approval or authorization is required on the part of
Investor. This Agreement has been duly and validly executed and delivered by
Investor. Assuming due authorization, execution and delivery by Company, this
Agreement constitutes the legal, valid and binding obligation of





6

--------------------------------------------------------------------------------

 



Investor, enforceable against Investor in accordance with its terms and
conditions, except as enforceability may be limited by the Bankruptcy
Exceptions.

Section 4.2     Non-Contravention. The execution, delivery and performance by
the Investor of this Agreement and the consummation of the transactions
contemplated hereby, and compliance by the Investor with the provisions hereof,
will not (i) violate, conflict with, or result in a breach of any provision of,
or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration of, or result in the creation of, any lien, security interest,
charge or encumbrance upon any of the properties or assets of the Investor under
any of the terms, conditions or provisions of (A) its organizational documents
or (B) any note, bond, mortgage, indenture, deed of trust, license, lease,
agreement or other instrument or obligation to which the Investor is a party or
by which it may be bound, or to which the Investor or any of the properties or
assets of the Investor may be subject, or (ii) violate any statute, rule or
regulation or any judgment, ruling, order, writ, injunction or decree applicable
to the Investor or any of its properties or assets except, in the case of
clauses (i)(B) and (ii), for those occurrences that, individually or in the
aggregate, have not had and would not reasonably be expected to have a material
adverse effect on the ability of the Investor to consummate the transactions
contemplated by this Agreement.

Section 4.3      Securities Laws Matters. The Investor is not currently an
affiliate (as such term is defined in Rule 144 under the Securities Act) of the
Company and has not been an affiliate of the Company for a period of at least
three months prior to the Non-Voting Exchange.

Section 4.4      Exchange Shares.  The issuance of the Exchange Shares will not
cause the number of shares of Common Stock owned by the Investor, taking into
account the Exchange Shares, to exceed 9.9% of the issued and outstanding shares
of Common Stock.

ARTICLE V

 

COVENANTS

Section 5.1      Commercially Reasonable Efforts. Subject to the terms and
conditions of this Agreement, each of the parties will use its commercially
reasonable efforts in good faith to take, or cause to be taken, all actions, and
to do, or cause to be done, all things necessary, proper or desirable, or
advisable under applicable laws, so as to permit consummation of the Non-Voting
Exchange, as promptly as practicable and otherwise to enable consummation of the
transactions contemplated hereby and shall use commercially reasonable efforts
to cooperate with the other party to that end.

Section 5.2      Exchange Listing. On or prior to the Closing, the Company
shall, at its expense, cause the Exchange Shares to be listed on Nasdaq, subject
to official notice of issuance, and shall maintain such listing for so long as
any Common Stock is listed on such exchange.

Section 5.3      Access, Information and Confidentiality. Each party will use
reasonable best efforts to hold, and will use reasonable best efforts to direct
its agents, consultants, contractors, advisors, and employees, to hold, in
confidence all non-public records, books, contracts, instruments, computer data
and other data and information (collectively, “Information”)





7

--------------------------------------------------------------------------------

 



concerning the other party furnished or made available to it by the other party
or its representatives pursuant to this Agreement (except to the extent that
such information can be shown to have been (a) previously known by such party on
a non-confidential basis, (b) in the public domain through no fault of such
party or (c) later lawfully acquired from other sources by the party to which it
was furnished (and without violation of any other confidentiality obligation));
provided,  however, that nothing herein shall prevent any party from disclosing
any Information to the extent required by applicable laws or regulations or by
any subpoena or similar legal process. Each party understands that the
Information may contain commercially sensitive confidential information entitled
to an exception from a Freedom of Information Act request.

Section 5.4      Certain Notifications Until Closing. From the date hereof until
the Closing, each party shall promptly notify the other party of (a) any fact,
event or circumstance of which it is aware and which would reasonably be likely
to cause any representation or warranty of such party contained in this
Agreement to be untrue or inaccurate in any material respect or to cause any
covenant or agreement of such party contained in this Agreement not to be
complied with or satisfied in any material respect, (b) any action or proceeding
pending or, to the knowledge of such party, threatened against such party that
questions or might question the validity of this Agreement or seeks to enjoin or
otherwise restrain the transactions contemplated hereby, and, (c) with respect
to the Company, any fact, circumstance, event, change, occurrence, condition or
development of which the Company is aware and which, individually or in the
aggregate, has had or would reasonably be expected to have a Company Material
Adverse Effect; provided,  however, that delivery of any notice pursuant to this
Section 5.4 shall not limit or affect any rights of or remedies available to
such party; provided,  further, that, with respect to subsection (c) a failure
to comply with this Section 5.4 shall not constitute a breach of this Agreement
or the failure of any condition set forth in Section 1.1 to be satisfied unless
the underlying Company Material Adverse Effect, action, proceeding or material
breach would independently result in the failure of a condition set forth in
Section 1.1 to be satisfied.

ARTICLE VI

 

ADDITIONAL AGREEMENTS

Section 6.1     Unregistered Exchange Shares. The Investor acknowledges that the
Exchange Shares have not been registered under the Securities Act or under any
state securities laws. The Investor is acquiring the Exchange Shares pursuant to
an exemption from registration under the Securities Act, including but not
limited to Section 3(a)(9) thereof.

Section 6.2      No Legends. The Company and the Investor agree that the
Exchange Shares shall be issued in book-entry form, and the Company will use
reasonable best efforts to assist with the removal of any restrictive legends.

Section 6.3      Certain Transactions. The Company will not merge or consolidate
with, or sell, transfer or lease all or substantially all of its property or
assets to, any other party unless the successor, transferee or lessee party (or
its ultimate parent entity), as the case may be (if not the Company), expressly
assumes the due and punctual performance and observance of each and every
covenant, agreement and condition of this Agreement to be performed and observed
by the Company.





8

--------------------------------------------------------------------------------

 



Section 6.4      Transfer of Exchange Shares. Subject to compliance with
applicable securities laws, the Investor shall be permitted to transfer, sell,
assign or otherwise dispose of (“Transfer”) all or a portion of the Exchange
Shares at any time, and the Company shall take all steps as may be reasonably
requested by the Investor to facilitate the Transfer of the Exchange Shares.

ARTICLE VII

 

MISCELLANEOUS

Section 7.1      Termination. This Agreement may be terminated at any time prior
to the Closing:

(a)        by either the Investor or the Company if the Closing shall not have
occurred by December 31, 2018;  provided,  however, that in the event the
Closing has not occurred by such date, the parties will consult in good faith to
determine whether to extend the term of this Agreement, it being understood that
the parties shall be required to consult only until the fifth (5th) day after
such date and not be under any obligation to extend the term of this Agreement
thereafter; provided,  further, that the right to terminate this Agreement under
this Section 7.1(a) shall not be available to any party whose breach of any
representation or warranty or failure to perform any obligation under this
Agreement shall have caused or resulted in the failure of the Closing to occur
on or prior to such date;

(b)        by either the Investor or the Company in the event that any
Governmental Entity shall have issued an order, decree or ruling or taken any
other action restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement (or if any such Governmental Entity informs the
Investor or the Company that it intends to disapprove any notice or application
required to be filed by such party in order to consummate the
transactions contemplated by this Agreement) and such order, decree, ruling or
other action shall have become final and non-appealable; or

(c)        by the mutual written consent of the Investor and the Company.

In the event of termination of this Agreement as provided in this Section 7.1,
this Agreement shall forthwith become void and there shall be no liability on
the part of either party hereto except that nothing herein shall relieve either
party from liability for any breach of this Agreement.

Section 7.2      No Survival of Representations and Warranties. The
representations and warranties of the Company and the Investor made herein or in
any certificates delivered in connection with the Closing shall not survive the
Closing.

Section 7.3      Amendment. No amendment of any provision of this Agreement will
be effective unless made in writing and signed by an officer or a duly
authorized representative of each of the Company and the Investor. No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise of any other right, power or privilege.
The rights and remedies herein provided shall be cumulative of any rights or
remedies provided by law.





9

--------------------------------------------------------------------------------

 



Section 7.4      Waiver of Conditions. The conditions to each party’s obligation
to consummate the Non-Voting Exchange are for the sole benefit of such party and
may be waived by such party in whole or in part to the extent permitted by
applicable law. No waiver will be effective unless it is in a writing signed by
a duly authorized officer of the waiving party that makes express reference to
the provision or provisions subject to such waiver.

Section 7.5     Governing Law; Submission to Jurisdiction, etc. This Agreement
and any claim, controversy or dispute arising under or related to this
Agreement, the relationship of the parties, and/or the interpretation and
enforcement of the rights and duties of the parties shall be enforced, governed,
and construed in all respects (whether in contract or in tort) in accordance
with the federal law of the United States if and to the extent such law is
applicable, and otherwise in accordance with the laws of the State of Minnesota
applicable to contracts made and to be performed entirely within such State.
Each of the parties hereto agrees (a) to submit to the exclusive jurisdiction
and venue of the United States District Court for the District of Minnesota for
any and all civil actions, suits or proceedings arising out of or relating to
this Agreement or the Non-Voting Exchange contemplated hereby and (b) that
notice may be served upon (i) the Company at the address and in the manner set
forth for notices to the Company in Section 7.6 and (ii) the Investor at the
address and in the manner set forth for notices to the Company in Section 7.6,
but otherwise in accordance with federal law.

Section 7.6     Notices. Any notice, request, instruction or other document to
be given hereunder by any party to the other will be in writing and will be
deemed to have been duly given (a) on the date of delivery if delivered
personally, or by electronic mail, upon confirmation of receipt, or (b) on the
first business day following the date of dispatch if delivered by a recognized
next day courier service. All notices hereunder shall be delivered as set forth
below or pursuant to such other instructions as may be designated in writing by
the party to receive such notice.

If to the Company:

Bridgewater Bancshares, Inc.
3800 American Boulevard West, Suite 100
Bloomington, Minnesota  55431
Attention:     Ben Klocke, General Counsel
Telephone:   (952) 893-6868
Electronic Mail:     Ben.Klocke@bwbmn.com

With a copy to:

Barack Ferrazzano Kirschbaum & Nagelberg LLP
121 South Eighth Street, Suite 895
Minneapolis, Minnesota 55402
Attention:     Joseph T. Ceithaml, Esq.
Telephone:   (612) 354-7425
Electronic Mail:     joseph.ceithaml@bfkn.com

10

--------------------------------------------------------------------------------

 



If to the Investor:

Castle Creek Capital Partners V, LP
6051 El Tordo, PO Box 1329
Rancho Santa Fe, CA 92067
Attention: David Volk
Telephone:   (858) 756-8300
Electronic Mail: dvolk@castlecreek.com

With a copy to:

Sidley Austin LLP
1999 Avenue of the Stars, 17th Floor
Los Angeles, CA 90067
Attention:     Vijay Sekhon, Esq.
Telephone:   (310) 595-9507
Electronic Mail:     vsekhon@sidley.com

 

Section 7.7      Definitions.

(a)        When a reference is made in this Agreement to a subsidiary of a
person, the term “subsidiary” means any corporation, partnership, joint venture,
limited liability company or other entity (x) of which such person or a
subsidiary of such person is a general partner or (y) of which a majority of the
voting securities or other voting interests, or a majority of the securities or
other interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or persons performing similar functions with
respect to such entity, is directly or indirectly owned by such person and/or
one or more subsidiaries thereof.

(b)        The term “Business Combination” means a merger, consolidation,
statutory share exchange or similar transaction that requires the approval of
the Company’s stockholders.

(c)        The term “Company Material Adverse Effect” means any event,
circumstance, change or occurrence that has had or would reasonably be expected
to have a material adverse effect on the (1) the ability of the Company to
consummate the Non-Voting Exchange and the other transactions contemplated by
this Agreement and perform its obligations hereunder on a timely basis, and (2)
business, results of operation, assets, liabilities or condition (financial or
otherwise) of the Company and its consolidated subsidiaries taken as a whole;
provided,  however, that clause (2) above shall not be deemed to include:  (i)
the effects of (A) changes after the date hereof in general business, economic
or market conditions (including changes generally in prevailing interest rates,
credit availability and liquidity, currency exchange rates and price levels or
trading volumes in the United States or foreign securities or credit markets),
or any outbreak or escalation of hostilities, declared or undeclared acts of war
or terrorism, in each case generally affecting the industries or geographic
areas in which the Company and its subsidiaries operate, (B) changes or proposed
changes after the date hereof in GAAP or regulatory accounting requirements, or
authoritative interpretations thereof, (C) changes or proposed changes after the
date hereof in securities, banking and other laws of general applicability or
related policies or interpretations of Governmental Entities (in the case of
each of these clauses





11

--------------------------------------------------------------------------------

 



(A), (B) and (C), other than changes or occurrences to the extent that such
changes or occurrences have or would reasonably be expected to have a
disproportionate adverse effect on the Company and its consolidated subsidiaries
taken as a whole relative to comparable U.S. banking or financial services
organizations), (D) changes in the market price or trading volume of the Common
Stock or any other equity, equity-related or debt securities of the Company or
its consolidated subsidiaries (it being understood and agreed that the exception
set forth in this clause (D) does not apply to the underlying reason giving rise
to or contributing to any such change), or (E) actions or omissions of the
Company or any Company subsidiary expressly required by the terms of the
Non-Voting Exchange.

Section 7.8      Assignment. Neither this Agreement nor any right, remedy,
obligation nor liability arising hereunder or by reason hereof shall be
assignable by any party hereto without the prior written consent of each other
party, and any attempt to assign any right, remedy, obligation or liability
hereunder without such consent shall be void, except an assignment, in the case
of a Business Combination where such party is not the surviving entity, or a
sale of substantially all of its assets, to the entity which is the survivor of
such Business Combination or the purchaser in such sale subject to compliance
with Section 6.3.

Section 7.9      Severability. If any provision of this Agreement, or the
application thereof to any person or circumstance, is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to persons or
circumstances other than those as to which it has been held invalid or
unenforceable, will remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination, the parties shall
negotiate in good faith in an effort to agree upon a suitable and equitable
substitute provision to effect the original intent of the parties.

Section 7.10   No Third-Party Beneficiaries. Nothing contained in this
Agreement, expressed or implied, is intended to confer upon any person or entity
other than the Company and the Investor any benefit, right or remedies.

Section 7.11    Entire Agreement, etc. This Agreement (including the Schedules
hereto) constitutes the entire agreement, and supersedes all other prior
agreements, understandings, representations and warranties, both written and
oral, between the parties, with respect to the subject matter hereof. For the
avoidance of doubt, the Purchase Agreement shall remain in full force and
effect, but shall be deemed amended hereby, and any provisions in this Agreement
that supplement, duplicate or contradict any provision of the Purchase Agreement
shall be deemed to supersede the corresponding provision of the Purchase
Agreement from and after the effective date hereof.

Section 7.12    Counterparts. For the convenience of the parties hereto, this
Agreement may be executed in any number of separate counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
will together constitute the same agreement. Executed signature pages to this
Agreement may be delivered by electronic transmission and such electronic
transmissions will be deemed as sufficient as if actual signature pages had been
delivered.





12

--------------------------------------------------------------------------------

 



Section 7.13    Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms. It is accordingly agreed that
the parties shall be entitled (without the necessity of posting a bond) to
specific performance of the terms hereof, this being in addition to any other
remedies to which they are entitled at law or equity.

[Remainder of Page Intentionally Left Blank]

 

 



13

--------------------------------------------------------------------------------

 

 

IN WITNESS  WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

 

BRIDGEWATER BANCSHARES, INC.

 

 

 

 

By:

/s/ Jerry Baack 

 

Name:

Jerry Baack 

 

Title:

Chairman of the Board, Chief Executive Officer and President

 

 

 

 

 

 

 

CASTLE CREEK CAPITAL PARTNERS V, LP 

 

 

 

 

By: Castle Creek Capital V LLC, its general partner

 

 

 

 

By:

/s/ David Volk

 

Name:

David Volk

 

Title:

Principal

 

 



[Signature Page to Exchange Agreement]

--------------------------------------------------------------------------------

 

 

Schedule A – Capitalization as of September 30, 2018

 

    

Authorized

    

Outstanding

 

 

 

 

 

 

 

Common stock, par value $0.01 per share

 

75,000,000 

 

27,235,832 

 

 

 

 

 

 

 

Non-voting common stock, par value $0.01 per share

 

10,000,000 

 

2,823,542 

 

 

 

 

 

 

 

Options to purchase common stock, par value $0.01 per share

 

--

 

1,790,000 

 

 

Schedule A - 1

--------------------------------------------------------------------------------